Citation Nr: 1607622	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include degenerative disc disease and arthritis of the cervical spine.  

2.  Entitlement to service connection for a disorder manifested by left-sided facial numbness.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to October 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the Veteran's claims for additional development in February 2014 and November 2014.  In November 2014, the Board also granted a compensable initial evaluation for left hand sensory neuropathy; therefore, that issue is no longer on appeal.  

In November 2014, the Board referred the issue of entitlement to an increased rating for the Veteran's service-connected bilateral pes planus with ankle pain based on the Veteran's June 2012 substantive appeal.  As the issue has still not been addressed by the Agency of Original Jurisdiction (AOJ), the Board still does not have jurisdiction over it, and the matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his June 2012 substantive appeal that he did not want a hearing before the Board.  However, he indicated in a February 2013 statement that he wished to personally appear before the Board to give testimony concerning his appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference or travel board with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

